Exhibit 10.2

 

AMENDED AND RESTATED

US ECOLOGY, INC.
OMNIBUS INCENTIVE PLAN

 

Section 1.                                           Purpose of the Plan.  The
purpose of the Amended and Restated US Ecology, Inc. Omnibus Incentive Plan (the
“Plan”) is to assist the Company and its Subsidiaries in attracting, motivating
and retaining valued Employees, Consultants and Non-Employee Directors by
offering them a greater stake in the Company’s success and a closer identity
with it, aligning the interests of Employees, Consultants and Non-Employee
Directors with the interests of the Company’s shareholders and encouraging
ownership of the Company’s stock by such Employees, Consultants and Non-Employee
Directors.  In connection with, and as contemplated by, that certain Agreement
and Plan of Merger, dated as of June 23, 2019, by and among US Ecology, Inc.
(now known as US Ecology Holdings, Inc.), US Ecology Parent, Inc. (now known as
US Ecology, Inc.), Rooster Merger Sub, Inc., ECOL Merger Sub, Inc., and NRC
Group Holdings Corp. (as amended and/or restated from time to time, the “Merger
Agreement”), the Company assumed the US Ecology, Inc. Omnibus Incentive Plan
(the “Pre-Merger Plan”), amended and restated such plan as set forth herein and
renamed it the Amended and Restated US Ecology, Inc. Omnibus Incentive Plan. 
All awards granted under the Pre-Merger Plan that were outstanding as of
immediately prior to the Effective Time (as defined in the Merger Agreement)
were assumed by the Company at the Effective Time and converted to be in respect
of Shares (as defined below), and shall be treated as if they were issued under
the Plan (such awards as converted, the “Converted Awards”).

 

Section 2.                                           Definitions.  As used
herein, the following definitions shall apply:

 

2.1.                            “Affiliate” means, with respect to any Person,
any other Person that, directly or indirectly, is in control of, is controlled
by, or is under common control with, such Person.  For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

2.2.                            “Award” means any of Restricted Stock,
Performance Stock, Options, SARs, Restricted Stock Units, Performance Stock
Units, Other Stock-Based Awards or Cash-Based Awards under the Plan.

 

2.3.                            “Award Agreement” means the written agreement,
instrument or document evidencing an Award.

 

2.4.                            “Beneficial Owner” has the meaning set forth in
Rule 13d-3 under the Exchange Act.

 

2.5.                            “Board” means the Board of Directors of the
Company.

 

2.6.                            “Cash-Based Awards” means an Award Granted under
Section 6.8 of the Plan.

 

2.7.                            “Cause” means,

 

--------------------------------------------------------------------------------



 

(a)                                 if the applicable Participant is party to an
effective employment, consulting, severance or similar agreement with the
Company or a Subsidiary, and such term is defined therein, “Cause” shall have
the meaning provided in such agreement;

 

(b)                                 if the applicable Participant is not a party
to an effective employment, consulting, severance or similar agreement or if no
definition of “Cause” is set forth in the applicable employment, consulting,
severance or similar agreement, “Cause” shall have the meaning provided in the
applicable Award Agreement; or

 

(c)                                  if neither (a) nor (b) applies, then
“Cause” shall mean (i) engaging in (A) willful or gross misconduct or
(B) willful or gross neglect; (ii) failing to adhere to the directions of
superiors or the Board or the written policies and practices of the Company or
its Subsidiaries or Affiliates; (iii) the commission of a felony or a crime
involving any of the following: moral turpitude, dishonesty, breach of trust or
unethical business conduct; or the commission of any crime involving the Company
or its Subsidiaries or Affiliates; (iv) fraud, misappropriation or embezzlement;
(v) a material breach of the Participant’s employment agreement (if any) with
the Company or its Subsidiaries or Affiliates, whether or not such breach
results in the termination of the Participant’s employment; (vi) acts or
omissions constituting a material failure to perform substantially and
adequately the duties assigned to the Participant; (vii) any illegal act
detrimental to the Company or its Subsidiaries or Affiliates; (viii) repeated
failure to devote substantially all of the Participant’s business time and
efforts to the Company if required by the Participant’s employment agreement;
(ix) the Participant’s abuse of illegal drugs and other controlled substances or
the Participant’s habitual intoxication; or (x) any other action for which the
Participant’s employment may be terminated under the Participant’s employment
agreement, if any, or for which applicable law permits summary dismissal without
notice.

 

2.8.                            “Change in Control” means, after the Effective
Date:

 

(a)                                 if the applicable Participant is party to an
effective employment, consulting, severance or similar agreement with the
Company or a Subsidiary, and such term is defined therein, “Change in Control”
shall have the meaning provided in such agreement;

 

(b)                                 if the applicable Participant is not a party
to an effective employment, consulting, severance or similar agreement or if no
definition of “Change in Control” is set forth in the applicable employment,
consulting, severance or similar agreement, “Change in Control” shall have the
meaning provided in the applicable Award Agreement; or

 

(c)                                  if neither (a) nor (b) applies, then
“Change in Control” shall mean:

 

(i)                                     the consummation of a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving the Company (each, a “Business Combination”), unless, following such
Business Combination, all or substantially all of the individuals and entities
that were the Beneficial Owners of the combined voting power of the Company’s
outstanding securities immediately prior to such Business Combination
beneficially own, directly or indirectly, at least 50% of the combined voting
power of the then-outstanding securities of the entity

 

--------------------------------------------------------------------------------



 

resulting from such Business Combination in substantially the same proportions
as their ownership of the combined voting power of the Company’s outstanding
securities immediately prior to the Business Combination; provided, however,
that a public offering of the Company’s securities shall not constitute a
Business Combination;

 

(ii)                                  any transaction as a result of which any
person is the Beneficial Owner, directly or indirectly, of securities of the
Company representing more than 50% of the total voting power represented by the
Company’s then outstanding voting securities.  For purposes of this clause (ii),
the term “person” shall have the same meaning as when used in sections 13(d) and
14(d) of the Exchange Act, but shall exclude (x) a trustee or other fiduciary
holding securities under an executive benefit plan of the Company or of a
subsidiary and (y) a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company;

 

(iii)                               the sale, transfer, or other disposition of
all or substantially all of the Company’s assets, other than to a wholly-owned
Subsidiary or to a holding company of which the Company is a direct or indirect
wholly owned subsidiary prior to such transaction;

 

(iv)                              the consummation of a plan of complete
liquidation or substantial dissolution of the Company; or

 

(v)                                 a change in the composition of the Board in
any two-year period as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” shall mean directors who either
(a) are directors of the Company as of the date hereof or (b) are elected, or
nominated for election, to the Board with the affirmative votes (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for election as a director without objection to
such nomination) of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).

 

Notwithstanding the foregoing, no event shall constitute a Change in Control
with respect to an Award that constitutes “non-qualified deferred compensation”
(within the meaning of Section 409A of the Code) unless such Change in Control
satisfies the requirements of Treasury Regulation Section 1.409A-3(i)(5).

 

2.9.                            “Code” means the Internal Revenue Code of 1986,
as amended.

 

2.10.                     “Company” means US Ecology, Inc. (formerly known as US
Ecology Parent, Inc.), a Delaware corporation, or any successor corporation.

 

2.11.                     “Committee” means the Compensation Committee of the
Board.  The Committee shall have at least two members, each of whom shall be a
“non-employee director” as defined in Rule 16b-3 under the Exchange Act and an
“outside director” as defined in Section 162(m) of the

 

--------------------------------------------------------------------------------



 

Code and the regulations thereunder, and, if applicable, shall meet the
independence requirements of the applicable stock exchange, quotation system or
other regulatory organization on which Shares are traded.

 

2.12.                     “Consultant” means an individual other than an
Employee or Non-Employee Director who provides bona fide services to the Company
or a Subsidiary.

 

2.13.                     “Disability” means,

 

(a)                                 if the applicable Participant is party to an
effective employment, consulting, severance or similar agreement with the
Company or a Subsidiary, and such term is defined therein, “Disability” shall
have the meaning provided in such agreement;

 

(b)                                 if the applicable Participant is not a party
to an effective employment, consulting, severance or similar agreement or if no
definition of “Disability” is set forth in the applicable employment,
consulting, severance or similar agreement, “Disability” shall have the meaning
provided in the applicable Award Agreement; or

 

(c)                                  if neither (a) nor (b) applies, then
“Disability” shall mean that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

 

2.14.                     “Effective Date” means the date on which the Plan
becomes effective, which shall be the date on which the closing of the Parent
Merger (as defined in the Merger Agreement) occurs.

 

2.15.                     “Employee” means an individual who is an officer or an
employee of the Company or a Subsidiary.

 

2.16.                     “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

2.17.                     “Fair Market Value” means, on any given date (i) the
average of the high and low sale prices reported as having occurred on the
NASDAQ Global Market System (or other principal exchange or market on which the
Shares are traded or listed) on such date, or, if no sale was made on such date
on such principal exchange or market, on the last preceding day on which the
Shares were traded or listed; or (ii) if (i) does not apply, such value as the
Committee in its discretion may in good faith determine (such determination
shall be made (a) in accordance with Section 409A of the Code and the
regulations thereunder to the extent applicable and (b) in accordance with
Section 422 of the Code and the regulations thereunder to the extent the Award
granted is intended to be an Incentive Stock Option).

 

2.18.                     “Good Reason” means,

 

(a)                                 if the applicable Participant is party to an
effective employment, consulting, severance or similar agreement with the
Company or a Subsidiary, and such term is defined therein, “Good Reason” shall
have the meaning provided in such agreement;

 

--------------------------------------------------------------------------------



 

(b)                                 if the applicable Participant is not a party
to an effective employment, consulting, severance or similar agreement or if no
definition of “Good Reason” is set forth in the applicable employment,
consulting, severance or similar agreement, “Good Reason” shall have the meaning
provided in the applicable Award Agreement; or

 

(c)                                  if neither (a) nor (b) applies, then “Good
Reason” shall mean, following a Change in Control, unless cured by the Company
within 30 days following notice from the Participant thereof, (i) a relocation
of the Participant’s principal place of employment or other service that
increases the Participant’s one-way commute by more than 50 miles; (ii) a
material diminution in the Participant’s duties or responsibilities; or (iii) a
decrease in the Participant’s base salary or annual bonus opportunity, other
than a decrease resulting from an across-the-board reduction in salaries or
annual bonus opportunities applicable to similarly situated employees or the
failure to meet performance criteria applicable to incentive compensation.

 

2.19.                     “Grant Date” means the date specified by the Committee
on which a grant of an Award shall become effective, which shall not be earlier
than the date on which the Committee takes action with respect thereto.

 

2.20.                     “Incentive Stock Option” means an Option or portion
thereof intended to meet the requirements of an incentive stock option as
defined in Section 422 of the Code and designated as an Incentive Stock Option,
and if the Committee does not designate an Option as an Incentive Stock Option
in the Award Agreement, the terms of the Award Agreement for such Option hereby
provide that the Option will not be treated as an Incentive Stock Option under
Section 422 of the Code.

 

2.21.                     “Non-Employee Director” means a member of the Board
who is not an Employee.

 

2.22.                     “Non-Qualified Option” means an Option or portion
thereof that does not qualify as or is not intended to be an Incentive Stock
Option or that is not designated as an Incentive Stock Option in the Award
Agreement.

 

2.23.                     “Option” means a right granted under Section 6.1 of
the Plan to purchase a specified number of Shares at a specified price.  An
Option may be an Incentive Stock Option or a Non-Qualified Option.

 

2.24.                     “Other Stock-Based Awards” means a right granted under
Section 6.7 of the Plan.

 

2.25.                     “Participant” means any Employee, Non-Employee
Director or Consultant who receives an Award.

 

2.26.                     “Performance Goals” means any goals established by the
Committee in its sole discretion, the attainment of which is substantially
uncertain at the time such goals are established. Performance Goals may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Participant or a Subsidiary, division,
department or function within the Company or Subsidiary in which the Participant
is employed.  Performance Goals may be measured on an absolute or relative
basis.  Relative performance may be measured by a group of peer companies, by a
financial market index or by another external measure.

 

--------------------------------------------------------------------------------



 

Performance Goals may be based upon: specified levels of or increases in the
Company’s, a division’s or a Subsidiary’s return on capital, equity or assets;
earnings measures/ratios (on a gross, net, pre-tax or post-tax basis), including
diluted earnings per share, total earnings, operating earnings, earnings growth,
earnings before interest and taxes (EBIT) and earnings before interest, taxes,
depreciation and amortization (EBITDA); net economic profit (which is operating
earnings minus a charge to capital); net income; operating income; safety and/or
environmental record; sales; sales growth; gross margin; direct margin; share
price (including but not limited to growth measures and total stockholder
return), operating profit; operating efficiency; costs; per period or cumulative
cash flow (including but not limited to operating cash flow and free cash flow)
or cash flow return on investment (which equals net cash flow divided by total
capital); inventory turns; financial return ratios; enterprise value; economic
value added or other value added measurements; revenue; market share; balance
sheet measurements such as receivable turnover; improvement in or attainment of
expense levels; improvement in or attainment of working capital levels; debt
reduction; strategic innovation, including but not limited to entering into,
substantially completing, or receiving payments under, relating to, or deriving
from a joint development agreement, licensing agreement, or similar agreement;
completion of acquisitions, business expansion or divestitures of the Company, a
division or a Subsidiary; implementation of critical projects or related
milestones; achievement of operational or efficiency milestones; customer or
employee satisfaction; individual objectives; any financial or other measurement
deemed appropriate by the Committee as it relates to the results of operations
or other measurable progress of the Company and its Subsidiaries (or any
business unit of the Company or any of its Subsidiaries); and any combination of
any of the foregoing criteria.  Subject to Section 7.4, if the Committee
determines that a change in the business, operations, corporate structure or
capital structure of the Company, or the manner in which it conducts its
business, or other events or circumstances render the Performance Goals
unsuitable, the Committee may modify such Performance Goals or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable.

 

2.27.                     “Performance Period” means the period, which shall not
be less than one year, selected by the Committee during which the performance of
the Company, any Subsidiary, any department of the Company or any Subsidiary, or
any individual is measured for the purpose of determining the extent to which a
Performance Goal has been achieved.

 

2.28.                     “Performance Stock” means Shares awarded by the
Committee under Section 6.4 of the Plan that are subject to Performance Goals.

 

2.29.                     “Performance Stock Unit” means the right granted under
Section 6.6 of the Plan to receive, on the date of settlement, one Share or an
amount equal to the Fair Market Value of one Share that is subject to
Performance Goals.  Performance Stock Units may be settled in cash, Shares or
any combination thereof; provided, however, that unless otherwise provided in an
Award Agreement, Performance Stock Units shall be settled in Shares.

 

2.30.                     “Person” means an individual, corporation,
partnership, association, limited liability company, estate or other entity.

 

2.31.                     “Qualified Performance-Based Award” has the meaning
set forth in Section 7.1.

 

--------------------------------------------------------------------------------



 

2.32.                     “Restricted Stock” means Shares awarded by the
Committee under Section 6.3 of the Plan.

 

2.33.                     “Restricted Stock Unit” means the right granted under
Section 6.5 of the Plan to receive, on the date of settlement, one Share or an
amount equal to the Fair Market Value of one Share.  Restricted Stock Units may
be settled in cash, Shares or any combination thereof; provided, however, that
unless otherwise provided in an Award Agreement, Restricted Stock Units shall be
settled in Shares.

 

2.34.                     “Restriction Period” means the period during which
Restricted Stock and Restricted Stock Units are subject to forfeiture.

 

2.35.                     “SAR” means a stock appreciation right awarded by the
Committee under Section 6.2 of the Plan.  SARs may be settled in cash, Shares or
any combination thereof; provided, however, that unless otherwise provided in an
Award Agreement, SARs shall be settled in Shares.

 

2.36.                     “Securities Act” means the Securities Act of 1933, as
amended.

 

2.37.                     “Share” means a share of the Company’s common stock,
par value $0.01, or any security into which Shares are converted by reason of
any transaction or event of a type described in Section 9.

 

2.38.                     “Subsidiary” means any corporation, partnership, joint
venture or other business entity of which 50% or more of the outstanding voting
power is beneficially owned, directly or indirectly, by the Company.

 

2.39.                     “Ten Percent Stockholder” means an individual who on
any given date is the Beneficial Owner (taking into account the attribution
rules contained in Section 424(d) of the Code) of stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or a
Subsidiary.

 

Section 3.                                           Eligibility.    Except as
otherwise specifically provided herein, any Employee, Non-Employee Director or
Consultant who is selected by the Committee shall be eligible to receive an
Award under the Plan.

 

Section 4.                                           Administration and
Implementation of the Plan.

 

4.1.                            The Plan shall be administered by the
Committee.  Any action of the Committee in administering the Plan shall be
final, conclusive and binding on all Persons, including the Company, its
Subsidiaries, Participants, Persons claiming rights from or through Participants
and stockholders of the Company.  Notwithstanding the foregoing, the Committee
may delegate to one or more officers or Board members the authority to grant
Awards to eligible individuals other than Non-Employee Directors; provided that
the Committee may not delegate authority to grant Awards to eligible individuals
who are subject to the requirements of Rule 16b-3 of the Exchange Act or Covered
Employees within the meaning of Code Section 162(m) and the regulations
thereunder. Any such delegation shall be subject to the limitations of
Section 157(c) of the Delaware General Corporation Law, and the Committee may
revoke any such allocation or delegation at any time for any reason, with or
without prior notice.

 

--------------------------------------------------------------------------------



 

4.2.                            Subject to the provisions of the Plan, the
Committee shall have full and final authority in its discretion to (i) select
the Employees, Non-Employee Directors and Consultants who will receive Awards
pursuant to the Plan; provided that Awards granted to Non-Employee Directors
shall be subject to ratification by the full Board; (ii) determine the type or
types of Awards to be granted to each Participant; (iii) determine the number of
Shares to which an Award will relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, restrictions as to
vesting, Performance Goals relating to an Award, transferability or forfeiture,
exercisability or settlement of an Award and waivers or accelerations thereof,
and waivers of or modifications to Performance Goals relating to an Award, based
in each case on such considerations as the Committee shall determine) and all
other matters to be determined in connection with an Award; (iv) determine the
exercise price, base price or purchase price (if any) of an Award; (v) determine
whether, to what extent, and under what circumstances an Award may be cancelled,
forfeited, or surrendered; (vi) determine how a leave of absence will impact an
Award, including, without limitation, tolling the vesting schedule or treating
such leave of absence as a termination of employment or other service;
(vii) determine whether, and to certify that, Performance Goals to which an
Award is subject are satisfied; (viii) correct any defect or supply any omission
or reconcile any inconsistency in the Plan, and adopt, amend and rescind such
rules, regulations, guidelines, forms of agreements and instruments relating to
the Plan as it may deem necessary or advisable; (ix) construe and interpret the
Plan; and (x) make all other determinations as it may deem necessary or
advisable for the administration of the Plan.

 

Section 5.                                           Shares Subject to the Plan.

 

5.1.                            Subject to adjustment as provided in Section 9
hereof, the total number of Shares available for Awards under the Plan shall be
1,073,533 (the “Plan Limit”), of which 1,073,533 Shares may be issued pursuant
to the exercise of Incentive Stock Options.  Notwithstanding the foregoing,
(i) Awards covering no more than 100,000 Shares may be awarded to any
Participant other than a Non-Employee Director in any one calendar year and
(ii) Awards covering no more than 25,000 Shares may be awarded to a Non-Employee
Director in any one calendar year (provided that, for purposes of these
individual limits, none of the Converted Awards nor any other Awards granted by
the Company through the assumption or substitution of outstanding grants from an
acquired company shall count).  For purposes of determining the number of Shares
available for Awards under the Plan, each Award that is denominated in Shares
but settled in cash shall count against the Plan Limit based on the number of
Shares underlying such Award rather than the number of Shares issued in
settlement of such Award.  Any Shares tendered by a Participant in payment of an
exercise price for or settlement of an Award or the tax liability with respect
to an Award, including, without limitation, Shares withheld from any such Award,
shall not be available for future Awards hereunder.  Shares awarded under the
Plan may be reserved or made available from the Company’s authorized and
unissued Shares or from Shares reacquired (through open market transactions or
otherwise) and held in the Company’s treasury.  Any Shares issued by the Company
through the assumption or substitution of outstanding grants from an acquired
company shall not reduce the number of Shares available for Awards under the
Plan.  For the avoidance of doubt, Shares issued pursuant to Converted Awards
shall be treated as if they were issued under the Plan and shall reduce the
number of Shares available for issuance under the Plan.

 

5.2.                            If any Shares subject to an Award are forfeited
or terminated without the issuance of Shares or settlement in cash, any Shares
counted against the number of Shares available for

 

--------------------------------------------------------------------------------



 

issuance pursuant to the Plan with respect to such Award shall, to the extent of
any such forfeiture or termination, again be available for Awards under the
Plan; provided, however, that the Committee may adopt other procedures for the
counting of Shares relating to any Award to ensure appropriate counting, avoid
double counting, provide for adjustments in any case in which the number of
Shares actually distributed differs from the number of Shares previously counted
in connection with such Award, and if necessary, to comply with applicable law
or regulations.

 

Section 6.                                           Awards.  Awards may be
granted on the terms and conditions set forth in this Section 6.  In addition,
the Committee may impose on any Award or the settlement or exercise thereof, at
the Grant Date or thereafter, such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine,
including without limitation terms requiring forfeiture of Awards in the event
of the termination of a Participant’s employment or other relationship with the
Company or any Subsidiary; provided, however, that, except as provided in
Sections 7 or 15, the Committee shall retain full power to accelerate or waive
any such additional term or condition as it may have previously imposed.  The
right of a Participant to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such Performance Goals as may
be determined by the Committee.  Each Award, and the terms and conditions
applicable thereto, shall be evidenced by an Award Agreement.

 

6.1.                            Options.  Options give a Participant the right
to purchase a specified number of Shares from the Company for a specified time
period at a fixed exercise price, as provided in the applicable Award
Agreement.  The grant of Options shall be subject to the following terms and
conditions:

 

(a)                                 Exercise Price.  The price per share at
which Shares may be purchased upon exercise of an Option shall be determined by
the Committee and specified in the Award Agreement, but shall be not less than
the Fair Market Value of a Share on the Grant Date.

 

(b)                                 Term of Options.  The term of an Option
shall be specified in the Award Agreement, but shall in no event be greater than
ten years.

 

(c)                                  Exercise of Option.  Each Award Agreement
with respect to an Option shall specify the time or times at which an Option may
be exercised in whole or in part and the terms and conditions applicable
thereto, including (i) a vesting schedule which may be based upon the passage of
time, attainment of Performance Goals or a combination thereof, (ii) whether the
exercise price for an Option shall be paid in cash, Shares or any combination
thereof, (iii) the methods of payment, which may include payment through
cashless and net exercise arrangements, to the extent permitted by applicable
law and (iv) the methods by which, or the time or times at which, Shares will be
delivered or deemed to be delivered to Participants upon the exercise of such
Option.

 

(d)                                 Termination of Employment or Other Service. 
Unless otherwise provided in an Award Agreement or an effective employment,
consulting, severance or similar agreement with the Company or a Subsidiary, or
as otherwise may be determined by the Committee, (i) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
(A) at any time, due to the Participant’s death or Disability or (B) within
24 months following a Change in Control, by the Company or a Subsidiary

 

--------------------------------------------------------------------------------



 

without Cause or by the Participant for Good Reason, the unvested portion of
such Participant’s Options shall vest in full (with any applicable Performance
Goals being deemed to have been achieved at target or, if greater, actual
levels), and the Participant’s Options shall remain exercisable by the
Participant or the Participant’s beneficiary or legal representative, as the
case may be, for a period 90 days thereafter and (ii) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
for any other reason, the unvested portion of such Participant’s Options shall
cease to vest and shall be forfeited with no further compensation due the
Participant and the vested portion of such Participant’s Options shall remain
exercisable by the Participant or the Participant’s beneficiary or legal
representative, as the case may be, for a period of 30 days thereafter;
provided, however, that in no event shall any Option be exercisable after its
stated term has expired.  All of a Participant’s Options, whether or not vested,
shall be forfeited immediately upon such Participant’s termination by the
Company or a Subsidiary for Cause with no further compensation due the
Participant.

 

(e)                                  No Dividend Equivalent Rights.  No
Participant shall be entitled to dividend equivalent rights or payments with
respect to any Shares underlying the unexercised portion of the Participant’s
Options.

 

(f)                                   Incentive Stock Options.  The following
conditions apply to Awards of Incentive Stock Options in addition to or in lieu
of those described above in provisions (a)-(e) of this Section 6.1:

 

(i)                                     Eligibility.  Incentive Stock Options
may only be granted to Participants who are Employees.

 

(ii)                                  Exercise Price.  In the case of Ten
Percent Stockholder, the price at which a Share may be purchased upon exercise
of an Incentive Stock Option shall not be less than 110% of the Fair Market
Value of such Share on the Grant Date.

 

(iii)                               Term of Options.  In the case of a Ten
Percent Stockholder, the term of an Incentive Stock Option shall be no greater
than five years.

 

(iv)                              Notice.  Each Participant awarded an Incentive
Stock Option under the Plan shall notify the Company in writing immediately
after the date he or she makes a “disqualifying disposition” (as defined in
Section 421(b) of the Code) of any Shares acquired pursuant to the exercise of
such Incentive Stock Option.  The Company may, if determined by the Committee
and in accordance with procedures established by it, retain possession of any
Shares acquired pursuant to the exercise of an Incentive Stock Option as agent
for the applicable Participant until the end of any period during which a
disqualifying disposition could occur, subject to complying with any
instructions from such Participant as to the sale of such Shares.  The aggregate
Fair Market Value, determined as of the Grant Date, for Awards granted under the
Plan (or any other stock option plan required to be taken into account under
Section 422(d) of the Code) that are intended to be Incentive Stock Options
which are first exercisable by the Participant during any calendar year shall
not exceed $100,000.  To the extent an Award purporting to be an Incentive Stock

 

--------------------------------------------------------------------------------



 

Option exceeds the limitation in the previous sentence, the portion of the Award
in excess of such limit shall be a Non-Qualified Option.

 

(v)                                 Limits on Transferability.  Notwithstanding
anything in Section 13 to the contrary, no Incentive Stock Option shall be
pledged, encumbered, or hypothecated to, or in favor of, or subject to any lien,
obligation, or liability of such Participant to, any party, other than the
Company or any Subsidiary, or assigned or transferred by such Participant
otherwise than by will or the laws of descent and distribution, and such Awards
and rights shall be exercisable during the lifetime of the Participant only by
the Participant or his or her guardian or legal representative.

 

6.2.                            Stock Appreciation Rights.  An SAR shall confer
on the Participant a right to receive, upon exercise thereof, the excess of
(i) the Fair Market Value of one Share on the date of exercise over (ii) the
grant price of the SAR as determined by the Committee, but which may never be
less than the Fair Market Value of one Share on the Grant Date.  The grant of
SARs shall be subject to the following terms and conditions:

 

(a)                                 General.  Each Award Agreement with respect
to an SAR shall specify the number of SARs granted, the grant price of the SAR,
the time or times at which an SAR may be exercised in whole or in part
(including vesting upon the passage of time, the attainment of Performance
Goals, or a combination thereof), the method of exercise, method of settlement
(in cash, Shares or a combination thereof), method by which Shares will be
delivered or deemed to be delivered to Participants (if applicable) and any
other terms and conditions of any SAR.

 

(b)                                 Termination of Employment or Other Service. 
Unless otherwise provided in an Award Agreement or an effective employment,
consulting, severance or similar agreement with the Company or a Subsidiary, or
as otherwise may be determined by the Committee, (i) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
(A) at any time, due to the Participant’s death or Disability or (B) within
24 months following a Change in Control, by the Company or a Subsidiary without
Cause or by the Participant for Good Reason, the unvested portion of such
Participant’s SARs shall vest in full (with any applicable Performance Goals
being deemed to have been achieved at target or, if greater, actual levels) and
the Participant’s SARs shall remain exercisable by the Participant or the
Participant’s beneficiary or legal representative, as the case may be, for a
period 90 days thereafter and (ii) upon a Participant’s termination of
employment or other service with the Company and its Subsidiaries for any other
reason, the unvested portion of such Participant’s SARs shall cease to vest and
shall be forfeited with no further compensation due the Participant and the
vested portion of such Participant’s SARs shall remain exercisable by the
Participant or the Participant’s beneficiary or legal representative, as the
case may be, for a period of 30 days thereafter; provided, however, that in no
event shall any SAR be exercisable after its stated term has expired.  All of a
Participant’s SARs, whether or not vested, shall be forfeited immediately upon
such Participant’s termination by the Company or a Subsidiary for Cause with no
further compensation due the Participant.

 

--------------------------------------------------------------------------------



 

(c)                                  Term.  The term of an SAR shall be
specified in the Award Agreement, but shall in no event be greater than ten
years.

 

(d)                                 No Dividend Equivalent Rights.  No
Participant shall be entitled to dividend equivalent rights or payments with
respect to any Shares underlying the Participant’s SARs.

 

6.3.                            Restricted Stock.  An Award of Restricted Stock
is a grant by the Company of a specified number of Shares to the Participant,
which Shares are subject to forfeiture upon the happening of specified events
during the Restriction Period.  An Award of Restricted Stock shall be subject to
the following terms and conditions:

 

(a)                                 General.  Each Award Agreement with respect
to Restricted Stock shall specify the duration of the Restriction Period, if
any, and/or each installment thereof, the conditions under which the Restricted
Stock may be forfeited to the Company, and the amount, if any, the Participant
must pay to receive the Restricted Stock.  Such restrictions may include a
vesting schedule based upon the passage of time.

 

(b)                                 Transferability.  During the Restriction
Period, if any, the transferability of Restricted Stock shall be prohibited or
restricted in the manner and to the extent prescribed in the applicable Award
Agreement.  Such restrictions may include, without limitation, rights of
repurchase or first refusal in the Company or provisions subjecting the
Restricted Stock to a continuing substantial risk of forfeiture in the hands of
any transferee.

 

(c)                                  Stockholder Rights.  Unless otherwise
provided in the applicable Award Agreement, during the Restriction Period the
Participant shall have all the rights of a stockholder with respect to
Restricted Stock, including, without limitation, the right to receive dividends
thereon (whether in cash or Shares), at the same time such dividends are paid on
Shares generally, and to vote such shares of Restricted Stock.

 

(d)                                 Termination of Employment or Other Service. 
Unless otherwise provided in an Award Agreement or an effective employment,
consulting, severance or similar agreement with the Company or a Subsidiary, or
as otherwise may be determined by the Committee, (i) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
(A) at any time, due to the Participant’s death or Disability or (B) within
24 months following a Change in Control, by the Company or a Subsidiary without
Cause or by the Participant for Good Reason, the unvested portion of each Award
of Restricted Stock held by such Participant shall vest in full and the
applicable Restriction Period shall expire and (ii) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
for any other reason, the unvested portion of each Award of Restricted Stock
held by such Participant shall be forfeited with no further compensation due the
Participant.

 

6.4.                            Performance Stock.  An Award of Performance
Stock is a grant by the Company of a specified number of Shares to the
Participant, which Shares are conditional on the achievement of Performance
Goals during the Performance Period and subject to forfeiture upon the happening

 

--------------------------------------------------------------------------------



 

of specified events during the Restriction Period.  An Award of Performance
Stock shall be subject to the following terms and conditions:

 

(a)                                 General.  Each Award Agreement with respect
to Performance Stock shall specify the duration of the Performance Period and
the Restriction Period, if any, and/or each installment thereof, the Performance
Goals applicable to the Performance Stock and the conditions under which the
Performance Stock may be forfeited to the Company, and the amount, if any, the
Participant must pay to receive the Performance Stock.  Such restrictions may
include a vesting schedule based on the attainment of Performance Goals measured
on a milestone basis or in respect of the Performance Period.

 

(b)                                 Transferability.  During the Restriction
Period, if any, the transferability of Performance Stock shall be prohibited or
restricted in the manner and to the extent prescribed in the applicable Award
Agreement.  Such restrictions may include, without limitation, rights of
repurchase or first refusal in the Company or provisions subjecting the
Performance Stock to a continuing substantial risk of forfeiture in the hands of
any transferee.

 

(c)                                  Stockholder Rights.  Unless otherwise
provided in the applicable Award Agreement, during the Restriction Period the
Participant shall have all the rights of a stockholder with respect to
Performance Stock; provided that the Participant shall not have the right to
receive or accumulate dividends paid on or with respect to Performance Stock
during the applicable Performance Period (whether in cash or Shares), which
dividends shall be forfeited to the Company with no compensation due therefor;
provided, further, that the Participant shall have the right to receive
dividends paid after the expiration of the Performance Period with respect to
earned Shares, whether or not such Shares are subject to restriction under
Section 6.3, at the same time such dividends are paid on Shares generally.

 

(d)                                 Termination of Employment or Other Service. 
Unless otherwise provided in an Award Agreement or an effective employment,
consulting, severance or similar agreement with the Company or a Subsidiary, or
as otherwise may be determined by the Committee, (i) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
(A) at any time, due to the Participant’s death or Disability or (B) within
24 months following a Change in Control, by the Company or a Subsidiary without
Cause or by the Participant for Good Reason, the unvested portion of each Award
of Performance Stock held by such Participant shall vest in full (with the
Performance Goals being deemed to have been achieved at target or, if greater,
actual levels) and the applicable Restriction Period shall expire and (ii) upon
a Participant’s termination of employment or other service with the Company and
its Subsidiaries for any other reason, the unvested portion of each Award of
Performance Stock held by such Participant shall be forfeited with no further
compensation due the Participant.

 

6.5.                            Restricted Stock Units.  Restricted Stock Units
are solely a device for the measurement and determination of the amounts to be
paid to a Participant under the Plan. Restricted Stock Units do not constitute
Shares and shall not be treated as (or as giving rise to) property or as a trust
fund of any kind.  The right of any Participant in respect of an Award of

 

--------------------------------------------------------------------------------



 

Restricted Stock Units shall be no greater than the right of any unsecured
general creditor of the Company.  The grant of Restricted Stock Units shall be
subject to the following terms and conditions:

 

(a)                                 Restriction Period.  Each Award Agreement
with respect to Restricted Stock Units shall specify the duration of the
Restriction Period, if any, and/or each installment thereof and the conditions
under which such Award may be forfeited to the Company.  Such restrictions may
include a vesting schedule based upon the passage of time.

 

(b)                                 Termination of Employment or Other Service. 
Unless otherwise provided in an Award Agreement or an effective employment,
consulting, severance or similar agreement with the Company or a Subsidiary, or
as otherwise may be determined by the Committee, (i) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
(A) at any time, due to the Participant’s death or Disability or (B) within
24 months following a Change in Control, by the Company or a Subsidiary without
Cause or by the Participant for Good Reason, the unvested portion of each Award
of Restricted Stock Units credited to such Participant shall vest in full, the
applicable Restriction Period shall expire and each such Award of Restricted
Stock Units shall be settled in accordance with Section 6.5(c) and (ii) upon a
Participant’s termination of employment or other service with the Company and
its Subsidiaries for any other reason, the unvested portion of each Award of
Restricted Stock Units credited to such Participant shall be forfeited with no
compensation due the Participant.

 

(c)                                  Settlement.  Unless otherwise provided in
an Award Agreement, subject to the Participant’s continued employment or other
service with the Company or a Subsidiary from the Grant Date through the
expiration of the Restriction Period (or applicable portion thereof), the vested
portion of an Award of Restricted Stock Units shall be settled within 30 days
after the expiration of the Restriction Period (or applicable portion thereof).

 

(d)                                 Stockholder Rights.  Nothing contained in
the Plan shall be construed to give any Participant rights as a stockholder with
respect to an Award of Restricted Stock Units (including, without limitation,
any voting, dividend or derivative or other similar rights).

 

6.6.                            Performance Stock Units.  Performance Stock
Units are solely a device for the measurement and determination of the amounts
to be paid to a Participant under the Plan.  Performance Stock Units do not
constitute Shares and shall not be treated as (or as giving rise to) property or
as a trust fund of any kind.  The right of any Participant in respect of an
Award of Performance Stock Units shall be no greater than the right of any
unsecured general creditor of the Company.  The grant of Performance Stock Units
shall be subject to the following terms and conditions:

 

(a)                                 Restriction Period.  Each Award Agreement
with respect to Performance Stock Units shall specify the duration of the
Performance Period and the Restriction Period, if any, and/or each installment
thereof, the Performance Goals applicable to the Performance Stock Units and the
conditions under which the Performance Stock Units may

 

--------------------------------------------------------------------------------



 

be forfeited to the Company.  Such restrictions may include a vesting schedule
based on the attainment of Performance Goals measured on a milestone basis or in
respect of the Performance Period.

 

(b)                                 Termination of Employment or Other Service. 
Unless otherwise provided in an Award Agreement or an effective employment,
consulting, severance or similar agreement with the Company or a Subsidiary, or
as otherwise may be determined by the Committee, (i) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
(A) at any time, due to the Participant’s death or Disability or (B) within
24 months following a Change in Control, by the Company or a Subsidiary without
Cause or by the Participant for Good Reason, the unvested portion of each Award
of Performance Stock Units credited to such Participant shall vest in full (with
any applicable Performance Goals being deemed to have been achieved at target
or, if greater, actual levels), the applicable Restriction Period shall expire
and each such Award of Performance Stock Units shall be settled in accordance
with Section 6.6(c) and (ii) upon a Participant’s termination of employment or
other service with the Company and its Subsidiaries for any other reason, the
unvested portion of each Award of Performance Stock Units credited to such
Participant shall be forfeited with no compensation due the Participant.

 

(c)                                  Settlement.  Unless otherwise provided in
an Award Agreement, subject to the Participant’s continued employment or other
service with the Company or a Subsidiary from the Grant Date through the
expiration of the Restriction Period (or applicable portion thereof), the vested
portion of an Award of Performance Stock Units shall be settled within 30 days
after the expiration of the Restriction Period (or applicable portion thereof).

 

(d)                                 Stockholder Rights.  Nothing contained in
the Plan shall be construed to give any Participant rights as a stockholder with
respect to an Award of Performance Stock Units (including, without limitation,
any voting, dividend or derivative or other similar rights).

 

6.7.                            Other Stock-Based Awards.  The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants any type of award (in addition to those Awards provided in
Section 6.1, 6.2, 6.3, 6.4, 6.5 or 6.6 hereof) that is payable in, or valued in
whole or in part by reference to, Shares, and that is deemed by the Committee to
be consistent with the purposes of the Plan.  Such Awards may include deferred
Shares or Share purchase Awards, as well as the outright grant of Shares that
are not subject to any restrictions as to vesting or other forfeiture
conditions, and shall be subject to such additional terms as the Committee
determines in its sole discretion, consistent with provisions of the Plan.

 

(a)                                 Termination of Employment or Other Service. 
Unless otherwise provided in an Award Agreement or an effective employment,
consulting, severance or similar agreement with the Company or a Subsidiary, or
as otherwise may be determined by the Committee, (i) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
(A) at any time, due to the Participant’s death or Disability or (B) within
24 months following a Change in Control, by the Company or a Subsidiary without
Cause or by the Participant for Good Reason, the unvested portion of each Other

 

--------------------------------------------------------------------------------



 

Stock-Based Award held by such Participant shall vest in full (with any
applicable Performance Goals being deemed to have been achieved at target or, if
greater, actual levels) and (ii) upon a Participant’s termination of employment
or other service with the Company and its Subsidiaries for any other reason, the
unvested portion of each Other Stock-Based Award shall be forfeited with no
further compensation due the Participant.

 

6.8.                            Cash-Based Awards.  The Committee is hereby
authorized to grant Cash-Based Awards denominated in cash in such amounts and
subject to such terms and conditions as the Committee may determine.  Each such
Cash-Based Award shall specify a payment amount or payment range as determined
by the Committee.  Cash-Based Awards may be based on the attainment of
Performance Goals and designed to constitute Qualified Performance-Based
Awards.  The maximum amount payable pursuant to Cash-Based Awards granted to a
Participant during any one calendar year shall not exceed $10,000,000.

 

(a)                                 Termination of Employment or Other Service. 
Unless otherwise provided in an Award Agreement or an effective employment,
consulting, severance or similar agreement with the Company or a Subsidiary, or
as otherwise may be determined by the Committee, (i) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
(A) at any time, due to the Participant’s death or Disability or (B) within
24 months following a Change in Control, by the Company or a Subsidiary without
Cause or by the Participant for Good Reason, the unvested portion of each
Cash-Based Award held by such Participant shall vest in full (with any
applicable Performance Goals being deemed to have been achieved at target or, if
greater, actual levels) and become payable and (ii) upon a Participant’s
termination of employment or other service with the Company and its Subsidiaries
for any other reason, the unvested portion of each Cash-Based Award held by such
Participant shall be forfeited with no further compensation due the Participant.

 

Section 7.                                           Code Section 162(m).

 

7.1.                            General Requirements.  If at any time the
Company is subject to Code Section 162(m), the Committee may grant Awards that
satisfy the following requirements for the exception to Code Section 162(m) for
qualified performance-based compensation (“Qualified Performance-Based Awards”):

 

(a)                                 Eligibility.  Only Participants who are
“Covered Employees” within the meaning of Section 162(m) of the Code shall be
eligible to receive Qualified Performance-Based Awards. The Committee shall
designate in its sole discretion which Covered Employees shall be Participants
for a Performance Period within the earlier of the (i) first 90 days of the
Performance Period and (ii) the lapse of 25% of the Performance Period.

 

(b)                                 Performance Goals.  The Committee shall
establish in writing within the earlier of the (i) first 90 days of a
Performance Period and (ii) the lapse of 25% of the Performance Period, and in
any event, while the outcome is substantially uncertain, (x) Performance Goals
for the Performance Period, and (y) in respect of such Performance Goals, a
minimum acceptable level of achievement below which no Award shall be made, and
an objective formula or other method for determining the Award to be made if

 

--------------------------------------------------------------------------------



 

performance is at or above such minimum acceptable level but falls short of the
maximum achievement of the specified Performance Goals.

 

(c)                                  Certification.  Following the completion of
a Performance Period, the Committee shall review and certify in writing whether,
and to what extent, the Performance Goals for the Performance Period have been
achieved and, if so, calculate and certify in writing the amount of the
Qualified Performance-Based Awards earned for the period based upon the
Performance Goals and the related formulas or methods as determined pursuant to
Section 7.1(b).  The Committee shall then determine the actual number of Shares
issuable under each Participant’s Award for the Performance Period, and, in
doing so, may reduce or eliminate the amount of the Award, as permitted in the
Award Agreement.  In no event shall the Committee have the authority to increase
Award amounts to any Covered Employee.

 

(d)                                 Termination of Employment.  Notwithstanding
anything herein to the contrary, the Committee shall not permit the payment or
other settlement of a Qualified Performance-Based Award following a
Participant’s termination of employment with the Company and its Subsidiaries
for any reason other than the Participant’s death or Disability or following a
Change in Control unless such Qualified Performance-Based Award would have been
paid or settled based on the actual outcome of the applicable Performance Goals
during the applicable Performance Period absent such termination of employment. 
Notwithstanding anything herein to the contrary, unless otherwise provided in an
Award Agreement or an effective employment, consulting, severance or similar
agreement with the Company or a Subsidiary, or as otherwise may be determined by
the Committee, upon a Participant’s termination of employment with the Company
and its Subsidiaries (i) at any time, due to the Participant’s death or
Disability or (ii) within 24 months following a Change in Control, by the
Company or a Subsidiary without Cause or by the Participant for Good Reason, the
Participant’s Qualified Performance-Based Awards shall be paid or settled in
full based on the assumption that the applicable Performance Goals have been
achieved at target or, if greater, actual levels.  Upon a Participant’s
termination of employment with the Company and its Subsidiaries for Cause, 100%
of a Participant’s Qualified Performance-Based Awards shall be forfeited with no
compensation due therefor.

 

7.2.                            Notwithstanding anything in Section 5.1 to the
contrary, the maximum number of Shares underlying Qualified Performance-Based
Awards that may be granted to a Participant in any one Performance Period is
100,000 and the maximum number of shares that may be granted to a Participant
pursuant to Options and SARs is 100,000, in each case, subject to adjustment as
provided in Section 9.  The maximum amount payable to a Participant pursuant to
Cash-Based Awards that are intended to constitute Qualified Performance-Based
Awards during any one calendar year shall not exceed $10,000,000.  For purposes
of the foregoing limitations, Converted Awards shall be treated as if they were
granted in the year, and with respect to the performance period, in which the
award granted under the Pre-Merger Plan from which they were converted was
granted.

 

7.3.                            The Committee may, without the consent of a
Participant, make any amendment, alteration or other modification to the Plan as
would have a material adverse affect on the rights

 

--------------------------------------------------------------------------------



 

of such Participant if such modification is necessary to ensure a deduction
under Code Section 162(m).

 

7.4.                            The Committee is authorized, in its sole
discretion, to adjust or modify a Performance Goal for a Performance Period,
including, without limitation, the applicable minimum, target and maximum levels
of achievement, in connection with any one or more of the following events:
(a) asset write-downs; (b) significant litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting standards or
principles, or other laws or regulatory rules affecting reporting results;
(d) any reorganization and restructuring programs or change in the corporate
structure or capital structure of the Company; (e) extraordinary nonrecurring
items as described in Accounting Principles Board Opinion No. 30 (or any
successor pronouncement thereto) and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to stockholders for the applicable year or period;
(f) acquisitions or divestitures; (g) any other specific unusual or nonrecurring
events or objectively determinable category thereof; (h) foreign exchange gains
and losses; and (i) a change in the Company’s fiscal year.  Except as otherwise
provided above in this Section 7.4, the Committee may not (i) adjust or
otherwise amend any Performance Goal if such adjustment or amendment would
adversely affect the status of an Award as a Qualified Performance-Based Award;
or (ii) change any material term of a Performance Goal without stockholder
approval as required by Section 162(m) and the regulations thereunder.

 

7.5.                            Other than certain of the Converted Awards, no
Awards granted on or after the Effective Date are intended to be Qualified
Performance-Based Awards or shall be subject to this Section 7.

 

Section 8.                                           Change in Control.  Unless
otherwise provided in an Award Agreement or an effective employment, consulting,
severance or similar agreement with the Company or a Subsidiary, a Change in
Control shall not, in and of itself, accelerate the vesting, settlement or
exercisability of outstanding Awards.  Notwithstanding the foregoing and unless
otherwise provided in an Award Agreement or an effective employment, consulting,
severance or similar agreement with the Company or a Subsidiary, if (i) the
successor corporation (or its parent) does not agree to assume an outstanding
Award or does not agree to substitute or replace such Award with an award
involving the ordinary shares of such successor corporation (or its parent) on
terms and conditions necessary to preserve the rights of the applicable
Participant with respect to such Award, (ii) the securities of the Company or
the successor corporation will not be publicly traded on a U.S. securities
exchange or (iii) the Change in Control is not approved by a majority of the
Incumbent Directors immediately prior to such Change in Control, the Committee,
in its sole discretion, may take one or more of the following actions with
respect to all, some or any such Awards: (a) accelerate the vesting, settlement
and, if applicable, exercisability of such Awards such that the Awards are fully
vested, settled and, if applicable, exercisable (effective immediately prior to
such Change in Control); provided that Awards subject to performance-based
vesting conditions shall be paid or settled in full based on the actual level of
achievement of the applicable Performance Goals through the date of the Change
in Control or, if doing so would result in the Participant’s receipt of a larger
payment or settlement amount, using the applicable target (or, in the case of a
Change in Control described in clause (ii), maximum) level of achievement
through the date of such Change in Control rather than such actual level of
achievement; (b) cancel outstanding Options or SARs in exchange for a cash
payment in an amount equal to the excess, if

 

--------------------------------------------------------------------------------



 

any, of the Fair Market Value of the Shares underlying the unexercised portion
of the Option or SAR as of the date of the Change in Control over the exercise
price or grant price, as the case may be, of such portion, provided that any
Option or SAR with an exercise price or grant price, as the case may be, that
equals or exceeds the Fair Market Value of the Shares on the date of the Change
in Control shall be cancelled with no payment due the Participant; or (c) take
such other actions as the Committee deems appropriate to preserve the rights of
Participants with respect to their Awards.  The judgment of the Committee with
respect to any matter referred to in this Section shall be conclusive and
binding upon each Participant without the need for any amendment to the Plan. 
Notwithstanding the foregoing, no Award that constitutes “non-qualified deferred
compensation” (within the meaning of Section 409A of the Code) shall be payable
upon the occurrence of a Change in Control unless such Change in Control
satisfies the requirements of Treasury Regulation Section 1.409A-3(i)(5).  In
addition to the actions described above, and without the consent of any
Participant, effective upon the occurrence of a Change in Control, the Committee
may, in its sole discretion, terminate all Awards granted under the Plan that
are treated as “non-qualified deferred compensation” under Section 409A of the
Code and settle such shares for a cash payment equal to the Fair Market Value of
such Shares or any benchmark, if any, provided that (1) such Change in Control
satisfies the requirements of Treasury Regulation Section 1.409A-3(i)(5) and
(2) all other arrangements that would be aggregated with such Awards under
Section 409A of the Code are terminated and liquidated within 30 days before or
12 months after such Change in Control.

 

Section 9.                                           Adjustments upon Changes in
Capitalization.

 

9.1.                            In the event that the Committee shall determine
that any stock dividend, recapitalization, forward split or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase or
share exchange, extraordinary or unusual cash distribution or other similar
corporate transaction or event, affects the Shares such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the Committee shall proportionately and
equitably adjust any or all of (i) the number and kind of Shares which may
thereafter be issued in connection with Awards, (ii) the number and kind of
Shares issuable in respect of outstanding Awards, (iii) the aggregate number and
kind of Shares available under the Plan, (iv) the limits described in Section 5
of the Plan and (v) the exercise price or grant price relating to any Award or,
if deemed appropriate, make provision for a cash payment with respect to any
outstanding Award; provided, however, in each case, that each adjustment shall
be made in a manner consistent with Section 7.

 

9.2.                            In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
events described in Section 9.1) affecting the Company or any Subsidiary, or in
response to changes in applicable laws, regulations, or accounting principles.
Notwithstanding the foregoing, all adjustments shall be made in a manner
consistent with Section 7 and no adjustment shall be made in a manner that would
adversely affect the status of an Award as a Qualified Performance-Based Award.

 

--------------------------------------------------------------------------------



 

Section 10.                                    Termination and Amendment.

 

10.1.                     Changes to the Plan and Awards.  The Board may amend,
alter, suspend, discontinue, or terminate the Plan without the consent of the
Company’s stockholders or Participants, except that any such amendment,
alteration, suspension, discontinuation, or termination shall be subject to the
approval of the Company’s stockholders if (i) such action would increase the
number of Shares subject to the Plan, (ii) such action results in the repricing,
replacement or cash buyout/repurchase of any Option, SAR or other Award, or
(iii) such stockholder approval is required by any applicable law or regulation
or the rules of any stock exchange on which the Shares may then be listed, and
the Board may otherwise, in its discretion, determine to submit such other
changes to the Plan to the Company’s stockholders for approval; provided,
however, that without the consent of an affected Participant, no amendment,
alteration, suspension, discontinuation, or termination of the Plan may
materially and adversely affect the rights of such Participant under any
outstanding Award, except insofar as any such action is necessary to ensure the
Plan’s compliance with applicable law or regulation or the listing requirements
of an applicable securities exchange, including, without limitation, Code
Sections 162(m) or 409A.

 

10.2.                     The Committee may waive any conditions or rights
under, or amend, alter, suspend, discontinue, or terminate, any Award
theretofore granted and any Award Agreement relating thereto; provided, however,
that without the consent of an affected Participant, no such amendment,
alteration, suspension, discontinuation, or termination of any Award may
materially and adversely affect the rights of such Participant under such Award,
except insofar as any such action is necessary to ensure the Plan’s compliance
with applicable law or regulation or the listing requirements of an applicable
securities exchange, including, without limitation, Code Sections 162(m) or
409A.

 

Section 11.                                    No Right to Award, Employment or
Service.  No Employee, Consultant or Non-Employee Director shall have any claim
to be granted any Award under the Plan, and there is no obligation that the
terms of Awards be uniform or consistent among Participants.  Neither the Plan
nor any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Company or any Subsidiary. 
For purposes of this Plan, a transfer of employment or service between the
Company and its Subsidiaries shall not be deemed a termination of employment or
service; provided, however, that individuals employed by, or otherwise providing
services to, an entity that ceases to be a Subsidiary shall be deemed to have
incurred a termination of employment or service, as the case may be, as of the
date such entity ceases to be a Subsidiary unless such individual becomes an
employee of, or service provider to, the Company or another Subsidiary as of the
date of such cessation.

 

Section 12.                                    Taxes.  Each Participant must
make appropriate arrangement for the payment of any taxes relating to an Award
granted hereunder.  The Company or any Subsidiary is authorized to withhold from
any payment relating to an Award under the Plan, including from a distribution
of Shares or any payroll or other payment to a Participant, amounts of
withholding and other taxes due in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award.  This
authority shall include the ability to withhold or receive Shares or other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations and to require the Participant to enter into
elections in respect of taxes.  Withholding of taxes in the form of Shares with
respect to

 

--------------------------------------------------------------------------------



 

an Award shall not occur at a rate that exceeds the minimum required statutory
federal and state withholding rates.  Participants who are subject to the
reporting requirements of Section 16 of the Exchange Act shall have the right to
pay all or a portion of any withholding or other taxes due in connection with an
Award by directing the Company to withhold Shares that would otherwise be
received in connection with such Award up to the minimum required withholding
amount.

 

Section 13.                                    Limits on Transferability;
Beneficiaries.  No Award or other right or interest of a Participant under the
Plan shall be pledged, encumbered, or hypothecated to, or in favor of, or
subject to any lien, obligation, or liability of such Participant to, any party,
other than the Company or any Subsidiary, or assigned or transferred by such
Participant otherwise than by will or the laws of descent and distribution, and
such Awards and rights shall be exercisable during the lifetime of the
Participant only by the Participant or his or her guardian or legal
representative. Notwithstanding the foregoing, except as provided in
Section 6.1(f)(v), the Committee may, in its discretion, provide that Awards or
other rights or interests of a Participant granted pursuant to the Plan be
transferable, without consideration, to immediate family members
(i.e., children, grandchildren or spouse), to trusts for the benefit of such
immediate family members and to partnerships in which such family members are
the only partners.  The Committee may attach to such transferability feature
such terms and conditions as it deems advisable.  In addition, a Participant
may, in the manner established by the Committee, designate a beneficiary (which
may be a natural person or a trust) to exercise the rights of the Participant,
and to receive any distribution, with respect to any Award upon the death of the
Participant.  A beneficiary, guardian, legal representative or other Person
claiming any rights under the Plan from or through any Participant shall be
subject to all terms and conditions of the Plan and any Award Agreement
applicable to such Participant, except as otherwise determined by the Committee,
and to any additional restrictions deemed necessary or appropriate by the
Committee.

 

Section 14.                                    Securities Law Requirements.

 

14.1.                     No Shares may be issued hereunder if the Company shall
at any time determine that to do so would (i) violate the listing requirements
of an applicable securities exchange, or adversely affect the registration or
qualification of the Company’s Shares under any state or federal law or
regulation, or (ii) require the consent or approval of any regulatory body or
the satisfaction of withholding tax or other withholding liabilities. In any of
the events referred to in clause (i) or clause (ii) above, the issuance of such
Shares shall be suspended and shall not be effective unless and until such
withholding, listing, registration, qualifications or approval shall have been
effected or obtained free of any conditions not acceptable to the Company in its
sole discretion, notwithstanding any termination of any Award or any portion of
any Award during the period when issuance has been suspended.

 

14.2.                     The Committee may require, as a condition to the
issuance of Shares hereunder, representations, warranties and agreements to the
effect that such Shares are being purchased or acquired by the Participant for
investment only and without any present intention to sell or otherwise
distribute such Shares and that the Participant will not dispose of such Shares
in transactions which, in the opinion of counsel to the Company, would violate
the registration provisions of the Securities Act and the rules and regulations
thereunder.

 

--------------------------------------------------------------------------------



 

Section 15.                                    Code Section 409A.  The Plan and
all Awards are intended to comply with, or be exempt from, Code Section 409A and
all regulations, guidance, compliance programs and other interpretative
authority thereunder, and all provisions of the Plan, including, without
limitation, Sections 6, 8 and 9, and any Award Agreement shall be applied and
interpreted in a manner consistent therewith.  Notwithstanding anything
contained herein to the contrary, in the event any Award is subject to Code
Section 409A, the Committee may, in its sole discretion and without a
Participant’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions as deemed appropriate by the Committee to
(i) exempt the Plan and/or any Award from the application of Code Section 409A,
(ii) preserve the intended tax treatment of any such Award or (iii) comply with
the requirements of Code Section 409A.  In the event that a Participant is a
“specified employee” within the meaning of Code Section 409A, and a payment or
benefit provided for under the Plan would be subject to additional tax under
Code Section 409A if such payment or benefit is paid within six (6) months after
such Participant’s separation from service (within the meaning of Code
Section 409A), then such payment or benefit shall not be paid (or commence)
during the six (6) month period immediately following such Participant’s
separation from service except as provided in the immediately following
sentence.  In such an event, any payments or benefits that would otherwise have
been made or provided during such six (6) month period and which would have
incurred such additional tax under Code Section 409A shall instead be paid to
the Participant in a lump-sum payment, without interest, on the earlier of
(i) the first business day of the seventh month following such Participant’s
separation from service or (ii) the tenth business day following such
Participant’s death.  Notwithstanding the foregoing, none of the Company, its
Affiliates or their respective directors, officers, employees or advisors will
be held liable for any taxes, interest or other amounts owed by any Participant
as a result of the application of Code Section 409A.

 

Section 16.                                    Recoupment.  Any Award granted
pursuant to the Plan shall be subject to mandatory repayment by the Participant
to the Company pursuant to the terms of any Company “clawback” or recoupment
policy.

 

Section 17.                                    Foreign Participants.  In order
to facilitate the making of any grant or combination of grants under this Plan,
the Committee may provide for such special terms for Awards to Participants who
are foreign nationals, or who are employed by or perform services for the
Company or any Subsidiary outside of the United States of America, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom.  Moreover, the Committee may approve such
supplements to, or amendments, restatements or alternative versions of, this
Plan as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of this Plan as in effect for any other purpose,
provided that no such supplements, amendments, restatements or alternative
versions shall include any provisions that are inconsistent with the terms of
this Plan, as then in effect, unless this Plan could have been amended to
eliminate such inconsistency without further approval by the stockholders of the
Company.

 

Section 18.                                    Termination.  Unless earlier
terminated, the Plan shall terminate on April 7, 2025, and no Awards under the
Plan shall thereafter be granted; provided that no such termination shall impact
Awards that were granted prior to such termination.

 

--------------------------------------------------------------------------------



 

Section 19.                                    Fractional Shares.  The Company
will not be required to issue any fractional Shares pursuant to the Plan.  The
Committee may provide for the elimination of fractions and settlement of such
fractional Shares in cash.

 

Section 20.                                    Non-Exclusivity of Plan.  Nothing
in the Plan shall be construed in any way as limiting the authority of the
Committee, the Board, the Company or any Subsidiary or Affiliate to establish
any other cash or equity annual or incentive compensation plan or as limiting
the authority of any of the foregoing to issue Shares or pay cash bonuses or
other supplemental or additional cash or equity incentive compensation to any
service provider to the Company, its Subsidiaries or Affiliates, whether or not
such person is a Participant in this Plan and regardless of how the number of
Shares or the amount of such bonuses or other cash or equity compensation is
determined.

 

Section 21.                                    Discretion.  In exercising, or
declining to exercise, any grant of authority or discretion hereunder, the
Committee may consider or ignore such factors or circumstances and may accord
such weight to such factors and circumstances as the Committee alone and in its
sole judgment deems appropriate and without regard to the effect such exercise,
or declining to exercise such grant of authority or discretion, would have upon
the affected Participant, any other Participant, any Employee, Consultant or
Non-Employee Director, the Company, any Subsidiary, any Affiliate of the
Company, any stockholder or any other Person.

 

Section 22.                                    Governing Law.  To the extent
that Federal laws do not otherwise control, the validity and construction of the
Plan and any Award Agreement entered into thereunder shall be construed and
enforced in accordance with the laws of the State of Delaware, but without
giving effect to the choice of law principles thereof.

 

Section 23.                                    Effective Date.  The Plan shall
become effective upon the Effective Date.

 

*          *          *          *           *

 

--------------------------------------------------------------------------------